IN THE SUPREME COURT OF THE STATE OF DELAWARE

  MERLIN PARTNERS, LP and          §
  AAMAF, LP,                       §         No. 295, 2017
                                   §
       Petitioners-Below,          §
       Appellants/Cross-Appellees, §
                                   §         Court Below:
              v.                   §
                                   §         Court of Chancery of the
  SWS GROUP, INC. and HILLTOP §              State of Delaware
  SECURITIES HOLDINGS LLC,         §
                                   §         C.A. No. 10554-VCG
       Respondents-Below,          §
       Appellees/Cross-Appellants, §
                                   §
              v.                   §
  LONE STAR VALUE INVESTORS, §
  LP and LONE STAR VALUE           §
  CO-INVEST II, LP,                §
                                   §
       Petitioners-Below,          §
       Cross-Appellees.            §

                           Submitted: February 21, 2018
                           Decided: February 23, 2018

  Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                     ORDER

        This 23rd day of February 2018, the Court, having considered this matter on

the oral arguments of the parties and the record below, has concluded that the same

should be affirmed on the basis of and for the reasons assigned by the Court of
Chancery in its Memorandum Opinion of May 30, 2017 and in the June 22, 2017 Final

Order and Judgment.

        NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery be, and the same hereby is, AFFIRMED.

                                      BY THE COURT:


                                      /s/ Karen L. Valihura
                                             Justice




                                         2